Co ee NDR A hf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
LARRY W. JOHNSON, )
- )
Plaintiff/Movant, ) No. 2:17-MC-00172-RSL
)
Vv. ) $PROPOSED}ORDER EXTENDING
) WELLS FARGO’S GARNISHMENT
RCO LEGAL, PS., ) ANSWER DEADLINE
)
Defendant/Respondent, )
)
and )
)
WELLS FARGO HOME MORTGAGE, _)
INC., )
)
Garnishee. )
)

 

 

This matter comes before the Court on the parties’ Stipulation Extending Wells
Fargo’s Answer Deadline (the “Stipulation”) pursuant to this Court’s Order Extending Wells
Fargo’s Garnishment Answer Deadline (the “Answer Deadline Order”). Having reviewed the
Stipulation, and the Answer Deadline Order which permits the parties to further extend the
Answer Deadline by stipulation, and good cause appearing, the Court approves the parties’
Stipulation, and it is HEREBY ORDERED THAT:

Wells Fargo shall answer the Writ of Garnishment, stating the Liquidated A/R amount
owed to RCO as of the date of the December 21, 2017 Writ of Garnishment (up to the RCO

Judgment Amount), if any, as determined in the Adjunct Receivership Case by court order,

ORDER EXTENDING WELLS FARGO’S 1420 FiFTH AVENUE, SUITE 4100
ANSWER DEADLINE - 1 SEATTLE, WASHINGTON 98101-2338

206.223.7000 FAX: 206.223.7107

NO. 2:17-MC-00172-RSL
105727.1900/7767488.2

 
Co em LX DA &F BW LH —

N NY NH NR NY ND DD DR eee i ea gc
ND YW FF WwW Nn F§& FD © OH IT DD WH BP Ww wB BS

 

final and binding settlement between Wells Fargo and the Receiver, or otherwise, within the
earlier of: (a) seven (7) days after such final binding determination, or (b) September 20,
2019 (unless such date is extended by stipulation of the parties).

PURSUANT TO STIPULATION, IT IS SO ORDERED

paren: Sept. ZOI4
\ MMA S Gorm’

Hon. Robert S. Lasnik

United States District Judge
ORDER EXTENDING WELLS FARGO’S 1420 IFT AVENUE, SUITE 4100
EATTLI IN 98101-233
ANSWER DEADLINE — 1 . 306.285.7000 rAd 206.223.7107

NO. 2:17-MC-00172-RSL
105727.1900/7767488.2

 
